         Case 2:20-cv-00263-RFB-NJK Document 13 Filed 03/13/20 Page 1 of 3



 1   CHRISTOPHER V. YERGENSEN, ESQ.
     Nevada Bar No. 6183
 2   395 Gatlinburg Ct.
     Henderson, NV 89012
 3   T: 702-303-4688
     E: chrisyerg@gmail.com
 4   Attorneys for Plaintiffs
     RONALD HAUS AND EVA BEROU
 5
                                       UNITED STATES DISTRICT COURT
 6
                                              DISTRICT OF NEVADA
 7
     RONALD HAUS, an individual; and EVA                        Case No. 2:20-cv-00263-RFB-NJK
 8   BEROU, and individual,
                                                                STIPULATION AND ORDER TO
 9                              Plaintiffs,                     EXTEND TIME FOR DEFENDANT TO
                                                                RESPOND
10               v.
                                                                (Second Request)
11   THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK AS TRUSTEE
12   FOR THE BENEFIT OF THE CERTIFICATE
     HOLDERS OF THE CWALT, INC.,
13   ALTERNATIVE LOAN TRUST 2004-J09,
     MORTGAGE PASS THROUGH
14   CERTIFICATES, SERIES 2004-J09; SABLES
     LLC, a Nevada Limited Liability Company;
15   DOE individuals 1 through 10; and ROE
     Corporations 1 through 10, inclusive,
16
                                Defendants.
17

18               This is the Second Request to Extend the time to Respond, the First Request was denied
19   without prejudice. IT IS HEREBY STIPULATED AND AGREED between Defendant THE BANK
20   OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS TRUSTEE FOR THE BENEFIT
21   OF THE CERTIFICATE HOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST
22   2004-J09, MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2004-J09 (“Defendant”) and
23   Plaintiffs, RONALD HAUS and EVA BEROU (“Plaintiffs”) (collectively the “Parties”), by and
24   through their undersigned attorneys, that Defendant shall have up to and including April 7, 2020 to file a

25   Response to Plaintiffs’ Complaint.

26               This is the Parties’ second request for an extension and is not intended to cause any delay or

27   prejudice to any party. The Parties request said extension for three reasons. First, Defendant has been made

28

                                                           1
     3591155.1
           Case 2:20-cv-00263-RFB-NJK Document 13 Filed 03/13/20 Page 2 of 3



 1   aware of two prior cases in both the Nevada State1 and Federal2 courts involving these parties and the

 2   subject property. The Federal case was appealed to the Ninth Circuit. The Nevada state case spanned five-

 3   years, and numerous motions and other documents were filed in both prior cases. Defendant therefore

 4   requires time to evaluate the impact of those cases on the case currently at bar.

 5               Second, the parties are currently exploring the settlement of this case. In order to save time, fees,

 6   and costs, the Parties may be able to negotiate this case prior to the Defendants’ response to the Complaint.

 7               Third, the Parties are exploring whether this case involves a question of first impression under NRS

 8   206.140 and whether that question should be first certified to the Nevada Supreme Court. Defendant does

 9   not stipulate that this case contains an issue of first impression, rather Defendant asserts that more time is

10   necessary to evaluate this case to determine as much, should settlement not be achievable in the coming

11   days.

12               In order to promote judicial economy and efficiency, the Parties respectfully request an extension

13   on the time for Defendant to file a response to the Plaintiffs’ Complaint and stipulate to the extension of

14   said deadline until April 7, 2020.

15   ///

16   ///

17   ///

18   ///

19   ///
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26

27
     1
28       EJDC Case No. A-15-721393-C.
     2
         USDCNV Case No. 2:17-cv-01466-JCM-NJK.
                                                              2
     3591155.1
         Case 2:20-cv-00263-RFB-NJK Document 13 Filed 03/13/20 Page 3 of 3



 1               Trial has not been set in this case yet.

 2               IT IS SO STIPULATED.

 3   DATED: March 6, 2020                                             DATED: March 6, 2020

 4   WOLFE & WYMAN LLP
 5
     By: /s/ Racheal A. Ross, Esq.                        By: /s/ Christopher V. Yergensen, Esq.
 6       RACHEAL A. ROSS, ESQ.                               CHRISTOPHER V. YERGENSEN, ESQ.
         Nevada State Bar No. 14943                          Nevada Bar No. 6183
 7       6757 Spencer Street                                 395 Gatlinburg Ct.
         Las Vegas, NV 89119                                 Henderson, NV 89012
 8       Attorneys for Defendant                             Attorney for Plaintiffs
         THE BANK OF NEW YORK MELLON                         RONALD HAUS and EVA BEROU
 9
         FKA THE BANK OF NEW YORK AS
10       TRUSTEE FOR THE BENEFIT OF THE
         CERTIFICATE HOLDERS OF THE
11       CWALT, INC., ALTERNATIVE LOAN
         TRUST 2004-J09, MORTGAGE PASS
12       THROUGH CERTIFICATES, SERIES
13       2004-J09
                                                     ORDER
14           Based on the Stipulation of the parties, and good cause appearing therefore:

15               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant, THE BANK OF

16   NEW YORK MELLON FKA THE BANK OF NEW YORK AS TRUSTEE FOR THE BENEFIT OF

17   THE CERTIFICATE HOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST 2004-

18   J09, MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2004-J09 shall have up to and

19   including April 7, 2020 to file a Response to Plaintiffs’ Complaint.

20               IT IS SO ORDERED.

21               DATED: March 13, 2020

22
                                                            By:
23
                                                                            United States Magistrate Judge
24

25

26

27

28

                                                                  3
     3591155.1
